935 F.2d 1285Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger L. CRAWFORD, MSGT USAF (Ret), Plaintiff-Appellant,v.WEST VIRGINIA GOVERNOR'S OFFICE, the West VirginiaLegislature, the West Virginia Judiciary,Defendants-Appellees.Roger L. CRAWFORD, Plaintiff-Appellant,andSidika Crawford, Can John M. Crawford, Plaintiffs,v.Gaston CAPERTON, in his individual capacity as Governor,Dolgen Corporation, a/k/a Dollar General Stores, Inc., DorisLane, in her individual capacity as Manager of the DollarGeneral Store, Hinton, the First National Bank of Hinton,Plaintiff's local financial institution, Summers CountyBoard of Education, in its official capacity, State of WestVirginia, in its official capacity as a State of the Union,CSX Transportation, Inc., a corporation a/k/a CSX RailTransport, CSX Transport Group, Richard Gunnoe, Attorney atLaw, Summers County Commission, in its official capacity,Benjamin Reed, in his official capacity as Postmaster, U.S.Post Office, Hinton, the U.S. Postal Services, JosephAucremanne, in his individual capacity as ProsecutingAttorney, Summers County, Perry Mann, in his individualcapacity as Prosecuting Attorney, Summers County, WilliamJeffries & James Beasley, in their individual capacities asMagistrates of Summers County, Reva Brown, Frances Brown,Wanda Brown, Rudolph Gore, Robin Crawford, Francine (Smith)Gore, Elizabeth Gore, citizens of Hinton, West Virginia,Gaston Caperton, in his individual capacity as Governor,Richard Neely, Thomas B. Miller, Thomas E. McHugh, W.T.Brotherton, Jr., Margaret L. Workman, in their individualcapacities as Justices of the West Virginia Supreme Court ofAppeals, Kay Meador, in her individual capacity as Clerk ofSummers County Magistrate Court, Wilma G. Angotti, citizenof Hinton, Judy Petty, Fred D. Mock, Jr., Linwille Goins,Richard Blivens, Bill Keaton, Gloria Meadows, Officers andStaff of the First National Bank of Hinton, Dawn Wolfe,Staff Writer, Raleigh Register Herald, Tom Briers, Sheriffof Summers County, Helen (Mock) Hedrick, in her individualcapacity as President of the County Commission, JamesLeslie, in his individual capacity as Mayor of Hinton, Cityof Hinton, an incorporated municipality located in theCounty of Summers, E.E. Bryan, in his individual capacity asABC Commissioner, Harry Camper, Bill Adkins & Holiday, intheir individual capacities as Non-alcoholic Beer & PresentABC Commissioner & Agents, respectively, Brenda S. Plumbley,in her individual capacity as Secretary, Summers CountyHealth Department, Garnette Crowder, in her individualcapacity as Principal of Hinton High School, James Tassos,in his official capacity as Superintendent of Schools,Summers County, J.D. Willis, in his individual capacity asDeputy Sheriff, Summers County, Jerry Smith & B.B. Angle, intheir individual capacity as City police officers, JohnPlumbley, in his official capacity as City Police Chief,Leslie Colman & Linville Goins, in their individualcapacities as City Councilman, Richard Lorensen, in hisindividual capacity as Special Prosecutor, LawrenceLonganacre & Edward S. Hicks, in their individual capacitiesas specially assigned Magistrates, Linville Goins, in hisindividual capacity as Grand Jury Commissioner, FrankJolliffe, Charles Lobban, Fred L. Fox, II, & Paul Zakaib,Jr., in their individual capacities as Circuit Court Judgesof the Eleventh, Sixteenth & Twelfth Judicial Circuits,respectively, Edith Meador & Cathy S. Gaston, in theirindividual capacities as Clerks of the Circuit Court ofSummers & Kanawha Counties, respectively, Joyce Ridder, inher individual capacity as Clerk of the County Commission,the West Virginia Department of Veteran Affairs, in itsofficial capacity, Vana Trail, in her individual capacity asappointment scheduler, David Allen, Veterans ServicesOfficer, in his individual capacity, Steve Trail, in hisindividual capacity as County Historian and Department ofPublic Health Officer, Boeing Aerospace Corporation, acorporation doing business in the State of Florida, M.R.Miller & Trooper O.L. Ayers, & J.R. Buckalew, in theirindividual capacities as State Troopers and Superintendentof the Department of Public Safety, Ancil G. Ramey & ThomasJ. McQuain, in their individual capacities of the Clerks ofthe State Supreme Court of Appeals, John R. Rogers, in hisindividual capacity as Director of the West Virginia PublicDefender Services, Betty L. Lambert, in her individualcapacity as Executive Secretary of the State JudicialInvestigation Commission, Jack M. Marden, Bar Counsel &Cynthia Santoro Gustke, Assist. Disp. Counsel, in theirindividual capacities as officers of the West Virginia StateBar Association, e West Virginia State Bar Association, inits official capacity as the Disciplinary and LicensingAuthority, under the State Supreme Court, William W. Gracey,Daivd G. Hanlon, Robert M. Steptoe, in their individualcapacities as Judges of the West Virginia Claims Court,Richard Gunnoe, John C. Cometti, G. Earnest Skaggs, in theirindividual capacities as court-appointed attorneys, LonnieRay Mullins, in his individual capacity as CountyCommissioner, Bob Richmond, Fred D. Mock, Jr.,Vice-Presidents First National Bank of Hinton, Rick Blevins,StaffLoan Collections Officer, M.L. Arrington, C. ScottBriers, David Parmer, Ira Webb, J.D. Woodrum, William G.Meador, James V. Coste, Board of Directors of the FirstNational Bank of Hinton, J.C. Gwinn, J.L. Hellems, S.D.McLean, Board of Directors of the National Bank of Summers,the National Bank of Summers, a financial institution in theCity of Hinton, CSX Transportation, Inc., a corporationa/k/a CSX Rail Transport, CSX Transportation Group;  A HotelClub Owner (White Sulphur), Hinton Insurance, MasseyInsurance & Yates Insurance, provided liability and firecoverage to local businesses, VFW Post 4500, a veteransorganizational post located in the city of Hinton, NickRahall & Harley O. Staggers & Robert Byrd, in their officialcapacities as W.Va. Representatives & Senator to the U.S.Congress, George Castelle, in his individual capacity asDirector of the 12th Judicial Circuit Public Defender'sOffice, Arch Moore, in his individual capacity as formergovernor of West Virginia, Dan R. Tonkovich, Larry A.Tucker, C.N. Harman, Lloyd G. Jackson, II, and Mario J.Palumbo, in their individual capacities as members of theState Legislatures, United Mine Workers, an association ofcoal mines, Bolts Willis, in his individual capacity asAssist. Admin. Division of Energy, Bob Brunner, in hisindividual capacity as an administrator over the Division ofEnergy, among others acting on concern therewith,Defendants-Appellees.Roger L. CRAWFORD, Plaintiff-Appellant,v.Ronald REAGAN, in his individual capacity as FormerPresident of the United States of America, George Bush, inhis individual capacity as President of the United States ofAmerica, Defendants-Appellees.Roger L. CRAWFORD, Plaintiff-Appellant,v.Harold C. BYRD, Colonel, FR242-64-8793, in his individualcapacity as Commander 39th Tactical Group, 1986 (USAFE),General Nelson, in his individual capacity as Air ForceJudge Advocate General (JAG), Colonel Nolan Sklute, in hisindividual capacity as Director of Civil Law/JAG, Mr.Everett G. Hopson, in his individual capacity of Chief,General Law Division (JAG), General John C. Schiedt,FR127-26-6468, in his individual capacity as TuslogCommander, Turkey, Colonel Anthony F. Farina, FR04126-4654 &Lt. Col. Samuel Roser, lzf-rb-ywvo in their individualcapacities as Staff Judge Advocates, Tuslog, Ankara, Turkey,Colonel William M. Douglass, FR525-94-9811, in hisindividual capacity as 39th Tactical Group Commander (TACG),Incirlik A.B. Turkey, Major Eugene P. Hindle, FR21883-3000,in his individual capacity as Chief of Security Police 39thTACG, Lt. Col. C.L. Pratt, FR119-36-4835, Captain Preston W.Cage, FR515-62-1986, in his individual capacity as Chief,Security Police Operations, Staff Sergeant M.H. Frost,FR012-58-0570, in his individual capacity as Security PoliceInvestigator, Master William E. McGeorge, FR311-50-8317, inhis individual capacity as Superintendent of LawEnforcement, 39th TACG, Colonel Roger C. Taylor,FR453-66-2818, in his individual capacity as InspectorGeneral (IG), 39th TACG, Master Sergeant L.A. Drake,FR580-05-7317, in her individual capacity as (IG)Inspector/Investigator, Lt. Col James Saunders,FR287-40-0554, in his individual capacity as DeputyCommander for Maintenance, 39th Consolidated AircraftMaintenance Squadron (CAMS), Incirlik A.B. Turkey, MajorJames A. Bunyard, FR253-86-1193, in their individualcapacities as Equipment Maintenance Division and Chief &Asst. Deputy Commander for Maintenance, 39 CAMS, MajorRoberta M. Chappell, FR544-58-9226, in her individualcapacity as Asst. Deputy Commander for Maintenance, 39thCAMS, Captain Robert W. Ridlon, Jr., FR314-52-5952, in hisindividual capacity as Section Commander, 39th CAMS, LeeYoung, FR005-40-9640, in his capacity as First Sergeant, 39CAMS, Master Sergeant Augustus S. Robinson, FR264-58-0920,in his individual capacity as Senior Enlisted Advisor, 39thCAMS/39 TACG, Lt. Col. Perry L. Anderson, in his individualcapacity as Military Trial Judge, Kathrine T. Miller, in herindividual capacity as Court Reporter, 6th Military JudicialCircuit Rein Main Air Force Base, Germany, Johnston, in hisindividual capacity as military defense lawyer, StaffSergeant William H. Fisher, FR417-72-3484, in his individualcapacity as Air Defense Counsel Administrator, CaptainYastishock, in her individual capacity as court-appointedmilitary defense lawyer, Captain Ralph Bauer, in hisindividual capacity as court-appointed military defenselawyer, Captain Lindsey Gramm, in his individual capacity asmilitary trial counsel, Lt. John G. Green, FR080-54-6344, inhis individual capacity as asst. military trial counsel,Captain Brent Evans, in his individual capacity as LegalStaff Officer, 6th Military Judicial Circuit, Incirlik A.B.Turkey, Major Mark A. Kintner, FR513-52-8545, in hisindividual capacity as Chief, Rediness Division, 39th TACG,Lt. Col Robert L. Hill, Congressional Inquiry Division,Office of Legislative Liaison, Captain Raymond M. Hester,FR322-38-4656 & Sergeant Katrina J. Arabaci, FR565-70-5405,in their individual capacities as Separations Section Chief& NCO, 39th TACG, Major Robinson King, in his individualcapacity, 39th TACG Logistics Division, Major Kenneth W.Schorer, FR495-52-6376, Master Sergeant Fred B. Rayworth,FR551-82-0567, in his individual capacity as QualityAssurance Section Chief, Lt. Col. Terry R. Hicks,FR424-66-3913, Cpt. James W. Holden, FR146-32-7139, in theirindividual capacities as Mental Health Officer & PhysicalExaminations Chief, U.S. Air Force Hospital, Incirlik A.B.Turkey, David J. Grandbois, FR303-54-3818, in his individualcapacity as Asst. Aerospace Ground Equipment Branch, 39thCAMS, Captain Thomas J. McLauchlin & Staff Sergeant Simmons,FR526-11-5211, in their individual capacities as Base SocialActions Officers, 39th TACG, Lt. Col. Tanner, in hisindividual capacity as Chief, Base Legal Office, ColonelGeorge Westover, FR365-40-8115 & Colonel Joseph D. Ferris,FR576-38-9493, in their individual capacities as IncirlikAir Base Commanders, John F. Legris, in his individualcapacity as Chief, Personnel Claims (JAG), Melvin Dev. J.D.Horton, in his individual capacity as Chief ExecutiveOfficer, The Military Justice Clinic, Inc., 960 MartinLuther King, Jr. Drive, S.W., Atlanta, Georgia 30314, DavidParmer & G. Sylvester Taylor, civilian attorney, Hinton &Bluefield, West Virginia, the West Virginia State BarAssociation, in its official capacity as disciplinary entityover West Virginia Attorneys, Major Donald J. Fisher, in hisindividual capacity as CRD Maintenance Chief, Senior Msgt.William Wall, dwm-lk-xcvj 39 CAMS/MaintenanceSuperintendent, Senator Robert Byrd, individually,Defendants-Appellees.Roger L. CRAWFORD, Plaintiff-Appellant,andSidika Crawford, Orhan Kemal Crawford, Can Mehmet Crawford, Plaintiffs,v.SUMMERS COUNTY HOSPITAL, in its official capacity, FBI AgentCassity, in his official capacity as Federal Investigator,Mr. Poke, in his individual capacity as PrivateInvestigator, West Virginia Power & Gas, a public serviceentity, among others in concern therewith, Defendants-Appellees.Roger L. CRAWFORD, Plaintiff-Appellant,andCitizens of the United States, Plaintiffs,v.Richard CHENEY, Secretary of Defense, in his individualcapacity as Secretary of Defense, John Betti, in hisindividual capacity as Assistant Secretary of Defense forthe reformation of arms precurement, Defendants-Appellees.
Nos. 91-3044 to 91-3049.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 24, 1991.

Appeals from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden, II, Chief District Judge.  (CA-91-106-5;  CA-90-1080-5;  CA-90-1113-5;  CA-90-1114-5;  CA-90-1156-5;  CA-90-1166-5)
Roger L. Crawford, appellant pro se.
Stephen Michael Horn, Assistant United States Attorney, Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED AS MODIFIED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Roger L. Crawford appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court with one modification.  The district court adopted the magistrate judge's recommendations that Crawford's actions be dismissed without prejudice, yet the final orders were silent on this point, indicating dismissal with prejudice.  To clarify the matter, we modify the judgments to expressly reflect that Crawford's actions were dismissed without prejudice.  Crawford v. West Virginia Governor's Office, CA-91-106-5 (S.D.W.Va. Mar. 1, 1991);  Crawford v. Caperton, CA-90-1080-5 (S.D.W.Va. Feb. 21, 1991);  Crawford v. Reagan, CA-90-1113-5 (S.D.W.Va. Feb. 21, 1991);  Crawford v. Byrd, CA-90-1114-5 (S.D.W.Va. Feb. 21, 1991);  Crawford v. Summers County Hospital, CA-90-1156-5 (S.D.W.Va. Feb. 21, 1991;  Crawford v. Citizens of the United States, CA-90-1166-5 (S.D.W.Va. Feb. 21, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.



1
 The magistrate judge told Crawford he could object to the reports and recommendations within 13 days.  The district court, in each case except No. 91-3044, adopted the magistrate judge's recommendations and dismissed the actions after a de novo review on the 13th day after the filing date of the reports and recommendations
Federal Rule of Civil Procedure 6(a) instructs that when the period of time prescribed by a federal statute or rule is less than 11 days, Saturdays, Sundays, and legal holidays are excluded in the time computation.  Federal Rule of Civil Procedure 72(b) and 28 U.S.C. Sec. 636(b) both provide that a party may object to a magistrate judge's report within ten days.
Crawford served objections (in all but Nos. 91-3045 and 91-3046) on the 14th day after the magistrate judge filed his report but within the ten-day limit as computed under Rule 6(a).  The district court therefore dismissed Crawford's complaints prematurely.  However, the determination that Crawford's claims are frivolous is a question of law and we find that the error by the district court in this regard was harmless because Crawford's claims are frivolous.